 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   KRISTIN G.,

 9                             Plaintiff,                   Case No. C19-864 MLP

10          v.                                              ORDER

11   COMMISSIONER OF SOCIAL SECURITY,

12                             Defendant.

13
                                        I.        INTRODUCTION
14
            Plaintiff seeks review of the denial of her application for Supplemental Security Income
15
     and Disability Insurance Benefits. Plaintiff contends the administrative law judge (“ALJ”) erred
16
     in evaluating the opinions of ARNP Cuneo and LICSW Redding. (Dkt. # 21.) As discussed
17
     below, the Court AFFIRMS the Commissioner’s final decision and DISMISSES the case with
18
     prejudice.
19
                                            II.   BACKGROUND
20
            In December 2012, Plaintiff applied for benefits alleging disability as of March 1, 2008.
21
     AR at 142. Plaintiff’s applications were denied initially and on reconsideration, and Plaintiff
22
     requested a hearing. Id. An ALJ conducted a hearing and denied Plaintiff’s claims. Id. at 153-54.
23
     Plaintiff appealed and the Appeals Council remanded Plaintiff’s claim. Id. at 160-67. The ALJ



     ORDER - 1
 1   conducted a second hearing and denied Plaintiff’s claim. Id. at 20-33. Plaintiff appealed, and the

 2   Appeals Council denied Plaintiff’s request for review. Id. at 1. As the Appeals Council denied

 3   Plaintiff’s request for review, the ALJ’s decision is the Commissioner’s final decision. Plaintiff

 4   appealed the final decision of the Commissioner to this Court. (Dkt. # 7.)

 5                                    III.    LEGAL STANDARDS

 6          Under 42 U.S.C. § 405(g), this Court may set aside the Commissioner’s denial of social

 7   security benefits when the ALJ’s findings are based on legal error or not supported by substantial

 8   evidence in the record as a whole. Bayliss v. Barnhart, 427 F.3d 1211, 1214 (9th Cir. 2005). As a

 9   general principle, an ALJ’s error may be deemed harmless where it is “inconsequential to the

10   ultimate nondisability determination.” Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012)

11   (cited sources omitted). The Court looks to “the record as a whole to determine whether the error

12   alters the outcome of the case.” Id.

13          “Substantial evidence” is more than a scintilla, less than a preponderance, and is such

14   relevant evidence as a reasonable mind might accept as adequate to support a conclusion.

15   Richardson v. Perales, 402 U.S. 389, 401 (1971); Magallanes v. Bowen, 881 F.2d 747, 750 (9th

16   Cir. 1989). The ALJ is responsible for determining credibility, resolving conflicts in medical

17   testimony, and resolving any other ambiguities that might exist. Andrews v. Shalala, 53 F.3d

18   1035, 1039 (9th Cir. 1995). While the Court is required to examine the record as a whole, it may

19   neither reweigh the evidence nor substitute its judgment for that of the Commissioner. Thomas v.

20   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002). When the evidence is susceptible to more than one

21   rational interpretation, it is the Commissioner’s conclusion that must be upheld. Id.

22

23




     ORDER - 2
 1                                         IV.    DISCUSSION

 2          A.      The ALJ Did Not Err in Evaluating “Other Source” Opinions

 3          The only issue raised in Plaintiff’s appeal is the ALJ’s evaluation of two opinions. The

 4   crux of Plaintiff’s argument is that the ALJ did not afford the opinions of ARNP Cueno and

 5   LICSW Redding proper weight as “treating physicians.” (Dkt. # 21 at 1, 3.) Plaintiff therefore

 6   asserts the ALJ was required to provide specific and legitimate reasons, supported by substantial

 7   evidence, for rejecting their contradicted opinions. (Id. citing Ryan v. Comm’r of Soc. Sec.

 8   Admin., 528 F. 1194 (9th Cir. 2008).) However, as noted by the Commissioner, registered nurses

 9   and licensed social works are not considered treating physicians, or even acceptable medical

10   sources, under the regulations that control applications for benefits submitted prior to March

11   2017. (Dkt. # 22 at 2-3 (noting the agency revised its rules on evaluating opinion evidence for

12   claims filed on or after March 27, 2017).) Therefore, while the ALJ was required to “consider

13   observations by non-medical sources as to how an impairment affects a claimant’s ability to

14   work” (see Sprague v. Bowen, 812 F.2d 1226, 1232 (9th Cir. 1987)), the ALJ was only obligated

15   to provide germane reasons for discounting such testimony. Dodrill v. Shalala, 12 F.3d 915, 919

16   (9th Cir. 1993). Further, the opinion of an acceptable medical source, such as a physician or

17   psychologist, is given more weight than that of an “other source,” such as registered nurses and

18   licensed social workers. 20 C.F.R. § 416.927 (2016). As discussed below, the ALJ provided

19   germane reasons for discounting each challenged opinion.

20                  1.     Janna Cuneo, ARNP

21          ARNP Cunero provided two opinions regarding Plaintiff’s impairments. In June 2016,

22   ARNP Cuneo opined Plaintiff was limited to sedentary work. AR at 1048-50. The ALJ gave her

23   opinion little weight because she provided no significant support or explanation for the opined




     ORDER - 3
 1   limitations. Id. at 30. The ALJ also found the opined limitations were unsupported by the

 2   treatment notes that showed Plaintiff’s symptoms improved with treatment. Id. Lastly, the ALJ

 3   found ARNP Cuneo’s opinion was inconsistent with Plaintiff’s own statements in subsequent

 4   records indicating her desire to pursue a career as a dog walker. Id. citing id. at 1254.

 5          Although Plaintiff challenges the ALJ’s evaluation of ARNP Cuneo’s 2016 opinion, she

 6   does not raise any specific errors in the ALJ’s discounting of this specific opinion. (Dkt. # 21 at

 7   3-5.) Rather, Plaintiff merely asserts that the ALJ’s reasoning is not based on substantial

 8   evidence. (Id. at 4.) Specifically, Plaintiff asserts the ALJ’s reasons are “factually incorrect” as

 9   there are psychological treatment notes in the record indicating Plaintiff suffers from severe

10   symptoms from her agoraphobia. (Id.) Substantial evidence “means such evidence as a

11   reasonable mind might accept as adequate to support a conclusion.” Richardson v. Perales, 402

12   U.S. 389, 401 (1971) (citations omitted). “[S]uch inferences and conclusions as the

13   [Commissioner] may reasonably draw from the evidence” will also be upheld. Mark v.

14   Celebrezze, 348 F.2d 289, 293 (9th Cir. 1965). Here, the ALJ detailed the medical evidence,

15   including medical opinions that Plaintiff did not challenge, and found the evidence did not

16   support the severity of ARNP Cuneo’s opinion regarding Plaintiff’s functioning. AR at 27-31.

17   Plaintiff’s argument that the RFC fails to include limitations from the cited psychological

18   treatment notes is simply a request for the Court to reweigh the evidence, which the Court

19   declines to do. (Dkt. # 21 at 4, 5.) The reasons provided by the ALJ for discounting this opinion

20   were germane.

21          In July 2017, ARNP Cuneo opined Plaintiff can perform light exertional work with some

22   social limitations. AR at 1272-74. She opined that Plaintiff had “severe disabling” mental

23   impairments. Id. at 1274. The ALJ gave only some weight to ARNP Cuneo’s opinion. Id. at 29.




     ORDER - 4
 1   The ALJ found the conclusion of whether a claimant is disabled is reserved for the

 2   Commissioner. Id. The ALJ also found treatment notes documented significant social and

 3   concentration limitations, which the RFC accommodates. Id. The ALJ further found Plaintiff

 4   warranted some reaching limitations given her history of lymphedema related to her carcinoma.

 5   Id. Lastly, the ALJ found the remainder of ARNP Cuneo’s opinion was consistent with the

 6   treatment records showing she is tapering her medication and is able to care for herself. Id.

 7           Plaintiff raises only two issues with the ALJ’s evaluation of this opinion. First, Plaintiff

 8   acknowledges that the ALJ is not required to give controlling weight to opinions regarding the

 9   ultimate issue of disability, but argues this reason alone is a legally invalid reason to discount

10   ARNP Cuneo’s opinion. (Dkt. # 21 at 3.) Here, the ALJ found Plaintiff’s impairments severe

11   (AR at 22), but concluded the medical evidence failed to support a finding of disabling

12   impairments (id. at 28).1 This was an appropriate, germane reason for rejecting the opinion. See

13   Nyman v. Heckler, 779 F.2d 528, 530 (9th Cir. 1985) (“Conclusory statements … regarding the

14   ultimate question of disability are not binding on the ALJ.”); see also 20 C.F.R. § 404.1527(d);

15   see also McLeod v. Astrue, 640 F.3d 881, 884 (9th Cir. 2011).

16           Second, Plaintiff takes issue with the ALJ’s finding that the RFC includes limitations for

17   Plaintiff’s documented significant social and concentration limitations. (Dkt. # 21 at 4.) Plaintiff

18   argues the ALJ failed to cite to evidence in support of this finding, and therefore this reason is

19   not based on substantial evidence. (Id.) Plaintiff’s argument is unpersuasive as the ALJ’s

20   decision details his evaluation of the medical evidence and the limitations he found are

21   warranted. AR at 27-31. The ALJ could reasonably find ARNP Cuseo’s opinion that Plaintiff is

22
     1
       Plaintiff cites to psychological treatment notes to support her assertion that Plaintiff’s symptoms are
23   severe and limiting, and that the RFC does not take into consideration all the evidence of Plaintiff’s
     limitations. (Dkt. # 21 at 4, 5.) As previously discussed, the Court declines Plaintiff’s invitation to
     reweigh the evidence.


     ORDER - 5
 1   severely disabled was inconsistent with the medical evidence that did not support a finding of

 2   disability. This was a germane reason for discounting her opinion. Accordingly, the ALJ did not

 3   err in evaluating ARNP Cuseo’s opinions.

 4                  2.       Liza Redding, LICSW

 5          In 2016, Ms. Redding opined Plaintiff was completely unable to work. AR at 1236-38.

 6   The ALJ gave this opinion little weight because it was inconsistent with Plaintiff’s performance

 7   on a consultative evaluation by Dr. David Mashburn the following month and with Plaintiff’s

 8   self-reports that she wanted to become a dog walker. Id. at 30. Plaintiff argues the ALJ’s

 9   reasoning was not based on substantial evidence because the ALJ used a contradicting

10   physician’s opinion to reject “a treating physician’s opinion.” (Dkt. # 21 at 6.) As discussed

11   above, Plaintiff’s argument confuses the applicable standard for evaluating other source

12   opinions. Ms. Redding is not a treating physician and the ALJ could reasonably find her opinion

13   was inconsistent with that of an examining physician. Inconsistency with the medical evidence in

14   the record is a germane reason to discount other source testimony. Bayliss, 427 F.3d at 1218.

15          In 2018, Ms. Redding provided an opinion regarding Plaintiff’s impairments in a mental

16   impairment questionnaire. AR at 1886-88. The ALJ gave her opinion little weight because she

17   did not offer a functional assessment, but rather opined Plaintiff was “increasingly

18   dysfunctional” and may need inpatient hospitalization if her condition deteriorated further. Id. at

19   30 (citing id. at 1887). The ALJ found there was no evidence suggesting Plaintiff’s condition did

20   deteriorate, and that despite the fact Plaintiff was somewhat distrusting of her providers she was

21   able to handle her self-care and was also generally alert and oriented with intact memory during

22   her appointments. Id.

23




     ORDER - 6
 1          Plaintiff again argues the ALJ’s reasons for discounting Ms. Redding’s opinion are not

 2   supported by substantial evidence because there is evidence in the records that shows Plaintiff

 3   suffers from severe symptoms and limitations. (Dkt. # 21 at 8-9.) For the same reasons discussed

 4   above, this argument is unpersuasive. The ALJ’s interpretation of the medical evidence was

 5   rational and therefore must be upheld. See Burch v. Barnhart, 400 F. 3d 676, 679 (9th Cir. 2005).

 6          Lastly, Plaintiff argues it was error for the ALJ to discount Ms. Redding’s opinion

 7   because Plaintiff aspired to be a dog walker. (Dkt. # 21 at 7.) However, Ms. Redding opined that

 8   Plaintiff would be unable to work because of her social limitations and symptoms of

 9   agoraphobia. The ALJ could reasonably find that the severity of Ms. Redding’s opinion

10   regarding Plaintiff’s limitations was inconsistent with Plaintiff’s desire to pursue a career which

11   would require her to not only leave her house, but also interact with customers. Regardless, the

12   ALJ provided germane reasons for discounting Ms. Redding’s opinions and therefore any error is

13   harmless. Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1163 (9th Cir. 2008).

14   Accordingly, the ALJ did not err in evaluating the other source opinions.

15                                        V.      CONCLUSION

16          For the foregoing reasons, the Commissioner’s final decision is AFFIRMED and this

17   case is DISMISSED with prejudice.

18          Dated this 11th day of February, 2020.

19


                                                           A
20

21                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge
22

23




     ORDER - 7
